Citation Nr: 0938726	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  06-00 838	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a rating higher than 30 percent prior to 
December 1, 2008, and a rating higher than 10 percent 
beginning December 1, 2008, for degenerative joint disease of 
the right knee, with pain on motion.  

2.  Entitlement to a rating higher than 10 percent for 
degenerative joint disease of the left knee, with pain on 
motion.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The Veteran had active service from April 1988 to December 
1991.  

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal of rating decisions in February 2005 and 
April 2006 of a Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  The Veteran subsequently 
relocated and the Portland, Oregon RO is currently handling 
the appeal.


FINDING OF FACT

Before a decision was promulgated on the appeal, the Board 
was notified in September 2009 that the Veteran had died in 
February 2009.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of the appeal and prior to an appellate 
decision on the appeal, the Board received notice in 
September 2009 that the Veteran had died in February 2009.  

As a matter of law, appellants' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
Veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2009).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the Veteran for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the Veteran's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  

The Secretary will be issuing regulations governing the rules 
and procedures for substitution upon death.  Until such 
regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the 
Board due to the death of the Veteran should file a request 
for substitution with the VA regional office from which the 
claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.


		
RAYMOND F. FERNER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


